Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Election/Restrictions
Applicant’s election with traverse of the species of SEQ ID NO: 59 in the reply filed on 20 May 2021 is acknowledged and entered. Applicant’s request to examine the species of SEQ ID NO: 58, 60 and 61 is acknowledged and entered as they all target miR171b (Applicant response dated 20 May 2021, p. 1, last ¶).

Drawings
The drawings are objected to because Figure 13 is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 


Improper Markush Group Rejection
Claims 19 and 20 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
In the instant matter, each of the species as listed in claims 19 and 20 have a different core structure and different activity/function: they have different structures allowing them to modulate the accumulation of different miRNAs which in turn regulate the expression of different target genes (e.g., see Table beginning at page 68).
 Thus, the claimed miPEPs cannot share a substantial structural feature because they have unique nucleotide sequences that confer different functions.

This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 and 19 are directed to laws of nature/natural phenomenon without significantly more. 
The claim(s) recite(s) an isolated miPEP which are natural occurring (e.g., see p. 121, Example 1). This judicial exception is not integrated into a practical application because there are no additional elements integrating the exception into a practical application, and there are no additional elements that amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1, 2, 4-6, 8-11 and 14-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 is drawn to a process for identifying a micropeptide (miPEP) encoded by a nucleotide sequence contained in the sequence of the primary transcript of a miRNA where an ORF is identified in the miRNA and by comparing a phenotype in a first cell expressing the miRNA in the presence of a peptide encoded by “a” nucleotide sequence that is identical or “degenerative” to that of the ORF to a second cell.
The metes and bounds of the claim are indefinite because it is not clear if “a” peptide is the same as the miPEP or is a different peptide. This issue is further compounded by the fact that this peptide may be “degenerative” to that of the ORF.
The metes and bounds of the claim are also indefinite because it is not clear as to how the miPEP/peptide is absent in the second cell when the specification discloses that miPEPs are naturally occurring. 
Claims 2, 5, 6, 15 and 16 present the same issue and are therefore rejected for the same reason as provided for claim 1. 
Claim 2 is indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: how the miPEP is synthesized. It should be noted that if this step is added then the claim would be a substantial duplicative of claim 1.
Claims 4, 8-11 and 14 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness. 

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for identifying, synthesizing and expressing MtmiPEP171b1 in M. truncatula to reduce the number of lateral roots, does not reasonably provide enablement for practicing the methods to make and/or use the miPEPs as broadly claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Here, claims 1-20 are broadly drawn to various methods of identifying and synthesizing and expressing a miPEP encoded by a nucleotide sequence contained in the primary transcript of a miRNA or that does not comprise the mature miRNA and which comprises an ORF from 12 to 303 nucleotides in length contained in the 5’ or 3’ portion of said miRNA and wherein the miPEP changes a phenotype between a first 
Meanwhile, the specification teaches that the elected species of SEQ ID NO: 59 is a miPEP targeting miR171b in M. trunculata which in turn regulates expression of a gene in the GRAS family involved in floral, foliar and root development, and in mycorrhization nodulation (see p. 71, Table 7). 
The specification teaches that the overexpression of Medicago miR171b leads to a reduction in the HAM1 and HAM2 genes and a reduction in lateral roots (p. 121). ORFs for said miRNA were determined and expressed leading to an increase in miR171b and a reduction in the aforementioned genes. A synthetic peptide/MiPEP encoded by said ORF resulted in a similar phenotype (p. 121). 
However, the instant specification fails to provide adequate guidance for predictably using the synthesized or isolated miPEPs from/in any eukaryotic cell, and fails to provide working examples of how said miPEPs would be used.
This guidance is critical because the state of the art teaches the mechanism by which a miPEP operates is not understood. Therefore, using the miPEPs as broadly claimed in any non-specified eukaryotic cell will produce unexpected results. 
For example, Couzigou et al teaches the mechanism by which miPEPs activate their encoding primary transcript is not known, and that the molecular basis of miPEP specificity is also unknown (2015, RNA Biology 12(11):1178-1180; p. 1179).
Couzigou et al also reports that miPEPs appear to be variable across plant genera and would not be expected to regulate micro-RNAs that are in plant families that 
Moreover, miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological function is unknown, and that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs (Lv et al, 2016, Frontiers in Plant Science, 7:1-3; p. 2, col. 1, last ¶).
In fact, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs in eukaryotic cells as broadly claimed (Prel et al, 2021, Int. J. Mol. Sci., 22:1-12; see Abstract). 
Therefore, in the absence of guidance, the breadth of the claims, the lack of working examples and the state of the art, undue trial and error experimentation would be required for the skilled artisan to screen through the multitude of non-exemplified miPEPs either by using nondisclosed fragments as probes or by designing primers to undisclosed regions of an undisclosed peptides and isolating or amplifying any sequence fragment, subcloning the fragments, producing expression vectors and transforming bacteria for the purpose of isolating a peptide and then exposing any specified eukaryotic cell to the isolated peptide, in order to identify those, if any, have functional activity in eukaryotic cells as broadly claimed.
As such, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled. 

Claims 15-17 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Instant claims 15-17 are broadly drawn to a process for identifying a miPEP and increasing the amount of an miRNA in a third eukaryotic cell comprising identifying and synthesizing and introducing a miPEP encoded by a nucleotide sequence contained in the primary transcript of a miRNA or that does not comprise the mature miRNA and which comprises an ORF from 12 to 303 nucleotides in length contained in the 5’ or 3’ portion of said miRNA and wherein the miPEP changes a phenotype between a first and second eukaryotic cell.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  
The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
The specification describes that the elected species of SEQ ID NO: 59 is a miPEP targeting miR171b in M. trunculata which in turn regulates expression of a gene in the GRAS family involved in floral, foliar and root development, and in mycorrhization nodulation (see p. 71, Table 7). 
The specification describes that the overexpression of Medicago miR171b leads to a reduction in the HAM1 and HAM2 genes and a reduction in lateral roots (p. 121). ORFs for said miRNA were determined and expressed leading to an increase in miR171b and a reduction in the aforementioned genes. A synthetic peptide/MiPEP encoded by said ORF resulted in a similar phenotype (p. 121). 
Importantly, overexpression of the peptide only lead to an increase in miR171b and not others indicating that a miPEP only has an effect on the miRNA from which it is derived (p. 122). 
Here, Applicant does not identify essential regions of any miPEP, nor does Applicant describe polynucleotide sequences that encode miPEPs having the function increasing the amount of any miRNA as broadly claimed.
Applicant fails to describe a representative number of polynucleotide sequences encoding any miPEP falling within the scope of the claimed genus of polynucleotides which encode functional miPEPs, or the structural features common to members of the Eli Lilly.  
Furthermore, given the lack of description of the necessary elements essential for any miPEP operable to increase the amount of miRNAs, it remains unclear what features identify any miPEP capable of this function.  Both the prior art and the specification fail to disclose a correlation between the structure of the claimed sequences and the recited function (see Couzigou et al supra).  
Moreover, miPEPs do not share a common signature suggesting that the regulatory activity of each putative miPEP is likely specific for their associated miRNA, that their biological function is unknown, and that it is not known whether the activation of pri-miRNA transcription is a prevalent mechanism for all miPEPs (Lv et al, 2016, p. 2, col. 1, last ¶). In fact, it has been shown that miPEP overexpression does not necessarily impact the expression of their own pri-miRNA/miRNAs (Prel et al, 2021, see Abstract).
Since the genus of miPEPs has not been described by specific structural features and because of the state of the art, the specification fails to provide an adequate written description to support the breath of the claims, and it is not clear that Applicant was in possession of the invention at the time this application was filed.

Conclusion
No claim is allowed. 
Claims 1-20 appear to be free of the prior art. While it was known in the art that peptides encoded by short ORFs existed (e.g., Galindo et al, 2007, PLoS Biology, 5:1052-1062), it was not known whether they were comprised in miRNAs.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662